DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,110,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities. 
Instant Application # 17/398,028
US Patent 10,110,952
52. A method for performing user device power conservation, comprising:

providing media content to a user device operating in a normal operation mode; 




monitoring the provided media content to determine whether the provided media content includes an event that is of interest to a user; 


in response to determining that the provided media content includes an event of interest to the user, entering an enhanced mode; 





determining, in the enhanced mode, that enriched media content is relevant to the provided media content; and 










in response to determining that the enriched media content is relevant to the provided media, providing the enriched media content to the user device.
1. A method for user device power conservation, comprising: 


entering a normal operation mode, wherein during the normal operation mode, a first set of operations is performed; wherein the first set of operations comprises: … providing media content to the user device;
…
monitoring the provided media content by dynamically comparing the provided media content to the plurality of stored media content templates to generate a plurality of respective interest scores; 

dynamically comparing each of the plurality of the respective interest scores to a respective threshold; entering an enhanced mode in response to determining that at least one interest score of the plurality of interest scores correspond to the respective threshold;

performing, in the enhanced mode, the first set of operations and an additional set of operations wherein the additional set of operations comprises: maintaining an enriched content database, wherein each entry in the enriched content database comprises associated metadata; comparing metadata associated with the provided media content with metadata of at least one entry in the enriched content database; 

in response to determining that the metadata associated with the provided media content matches the metadata of the at least one entry in the enriched content database, providing enriched media content associated with that database entry to the user device.
53. The method of claim 52, further comprising: storing a plurality of media content templates indicative of media content events that are of interest to a user; wherein the plurality of stored media content templates comprises at least one of: (1) a media content template that represents expected media content characteristics during a key portion of sports event; (2) a media content template that represents expected media content characteristics during a dramatic point of a media asset.
2. The method of claim 1, wherein the plurality of stored media content templates comprises at least one of: (1) a media content template that represents expected media content characteristics during a key portion of sports event; (2) a media content template that represents expected media content characteristics during a dramatic point of a media asset.
54. The method of claim 53, wherein storing a plurality of media content templates indicative of media content events that are of interest to a user comprises: receiving at least one media content template as a part of media content provided to the user device; and storing the received media content template.
4. The method of claim 1, wherein storing a plurality of media content templates indicative of media content events that are of interest to a user comprises: receiving at least one media content template as a part of media content provided to the user device; and storing the received media content template.
55. The method of claim 53, wherein storing a plurality of media content templates indicative of media content events that are of interest to a user comprises: receiving, from the user, criteria of interest in media content; in response to receiving the criteria of interest in media content from the user, generating at least one media content template based on the received criteria of interest in the media content; and storing the generated media content template.
5. The method of claim 1, wherein storing a plurality of media content templates indicative of media content events that are of interest to a user comprises: receiving, from user, criteria of interest in media content; in response to receiving the criteria of interest in media content from the user, generating at least one media content template based on the received criteria of interest in media content; and storing the generated media content template.
56. The method of claim 52, wherein operations in the enhanced mode expend more power than operations in the normal operation mode.
3. The method of claim 1, wherein operations in the enhanced mode expend more power than operations in the normal operation mode.
57. The method of claim 52, further comprising: maintaining an enriched content database; wherein entries of enriched content database comprise at least one of: (1) enriched media content that provides additional information relating to the provided media content; (2) enriched media content that provides interactive user experience relating to the provided media content.
1. A method comprising … maintaining an enriched content database;
6. The method of claim 1, wherein the entries of enriched content database comprise at least one of: (1) enriched media content that provides additional information relating to the provided media content; (2) enriched media content that provides interactive user experience relating to the provided media content.
58. The method of claim 52, further comprising: performing, in the enhanced mode, additional set of operations, wherein the additional set of operations further comprises: activating at least one secondary user device that was powered off during the normal operation mode; wherein the at least one secondary user device comprises at least one of a digital video recorder, a video camera, and a network connectivity device.
1. A method comprising … performing, in the enhanced mode, the first set of operations and an additional set of operations…
7. The method of claim 1, wherein the additional set of operations further comprises: activating at least one secondary user device that was powered off during the normal operation mode; wherein the secondary user device comprises at least one of a digital video recorder, a video camera, and a network connectivity device.
59. The method of claim 58, wherein the additional set of operations further comprises: enhancing a display resolution of the user device.
8. The method of claim 1, wherein the additional set of operations further comprises: enhancing the display resolution of the user device.
60. The method of claim 59, wherein the additional set of operations further comprises: monitoring user interactions to determine that the user has completed an interaction with the provided enriched media content; and in response to determining that the user has completed the interaction with the provided enriched media content, entering the normal operation mode.
9. The method of claim 1, wherein the additional set of operations further comprises: monitoring user interactions to determine that the user has completed an interaction with the provided enriched media content; and in response to determining that the user has completed the interaction with the provided enriched media content, entering the normal operation mode.
61. The method of claim 59, wherein the additional set of operations further comprises: monitoring user interactions with the provided enriched media content; creating a new media content template based on the monitored user interactions; and storing the new media content template as a part of the plurality of stored media content templates.
10. The method of claim 1, wherein the additional set of operations further comprises: monitoring user interactions with the provided enriched media content; creating a new media content template based on the monitored user initiations; and storing the new media content template as a part of the plurality of stored media content templates.
Claims 62-71 include similar language as claims above.
See claim languages similar to above claims 1-10.


Allowable Subject Matter 
Claims 52-71 would be allowable if Applicant overcomes the nonstatutory double patenting rejection, set forth in this Office action, by filing a terminal disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0365687 to Le Floch
US 2013/0201344 to Sweet III
US 2008/0266458 to Whittaker
US 6792617 to Gorbatov
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425